
	

116 HR 4895 RH: CFTC Reauthorization Act of 2019
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 254
		116th CONGRESS1st Session
		H. R. 4895
		[Report No. 116–313]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2019
			Mr. Peterson (for himself, Mr. Conaway, Mr. David Scott of Georgia, and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on Agriculture
		
		
			November 26, 2019
			Additional sponsors: Ms. Fudge, Mr. Thompson of Pennsylvania, Mr. Vela, Mr. Crawford, Ms. Spanberger, Mr. Rodney Davis of Illinois, Mr. Cox of California, Mr. Allen, Ms. Craig, Mr. Bost, Mr. Van Drew, Mr. Rouzer, Mr. Harder of California, Mr. Comer, Mr. Sean Patrick Maloney of New York, Mr. Marshall, Mr. Lawson of Florida, Mr. Dunn, Mr. Panetta, Mr. Johnson of South Dakota, Mrs. Kirkpatrick, Mr. Baird, Mrs. Axne, Mr. Johnson of Georgia, and Mrs. Hayes
		
		
			November 26, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on October 29, 2019
		
		
			
		
		A BILL
		To reauthorize the Commodity Futures Trading Commission.
	
	
 1.Short titleThis Act may be cited as the CFTC Reauthorization Act of 2019. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Policy amendments
				Sec. 101. Foreign futures authority.
				Sec. 102. Honors program.
				Sec. 103. Advisory committee changes.
				Sec. 104. Enhancement of Office of Minority and Women Inclusion at the Commission; internship
			 program.
				Sec. 105. Detailing and resource-sharing.
				Sec. 106. Office of the Chief Economist.
				Sec. 107. Equal consideration for holding companies.
				Sec. 108. Exemption of qualified charitable organizations from regulation as commodity pool
			 operators.
				Sec. 109. Digital commodity.
				Sec. 110. System safeguards.
				Sec. 111. Administration of swap execution facilities.
				Sec. 112. Applicability of prohibitions on fraud and manipulation to activities outside the United
			 States.
				Sec. 113. Privilege retention.
				Sec. 114. Proprietary information.
				Sec. 115. Authority to provide food and incidental assistance to foreign officials hosted by the
			 Commission.
				Sec. 116. Extension of operations.
				Sec. 117. Aiding and abetting.
				Sec. 118. Modernization of authority of the Commission to conduct research, development,
			 demonstration, and information programs.
				Sec. 119. Protecting customer property during commodity broker bankruptcy.
				Sec. 120. Elimination of the double-sided confirmation requirement for swap data repositories.
				Sec. 121. Whistleblower protections for internal disclosures.
				Sec. 122. Updating standards for natural persons to meet requirements for qualified eligible
			 persons.
				Sec. 123. Government Accountability Office study on aluminum markets.
				Sec. 124. Response to foreign regulatory authority.
				Sec. 125. Affiliate conditions.
				Title II—TECHNICAL CORRECTIONS
				Sec. 201. Correction of references.
				Sec. 202. Elimination of obsolete references to dealer options.
				Sec. 203. Updated trade data publication requirement.
				Sec. 204. Flexibility for all registered entities.
				Sec. 205. Elimination of obsolete references to electronic trading facilities.
				Sec. 206. Elimination of obsolete reference to alternative swap execution facilities.
				Sec. 207. Clarification of Commission authority over swaps trading.
				Sec. 208. Elimination of obsolete reference to the Commodity Exchange Commission.
				Sec. 209. Elimination of obsolete references to derivative transaction execution facilities.
				Sec. 210. Elimination of obsolete references to exempt boards of trade.
				Sec. 211. Elimination of completed reports.
				Sec. 212. Miscellaneous corrections.
				Sec. 213. Technical amendments to section 14(e).
				Sec. 214. Technical clarifications for retail foreign currency.
				Sec. 215. Miscellaneous swap technical corrections.
			
		IPolicy amendments
			101.Foreign futures authority
 (a)In generalSection 1a(26) of the Commodity Exchange Act (7 U.S.C. 1a(26)) is amended to read as follows:  (26)Foreign futures authorityThe term foreign futures authority means any foreign government, or any law enforcement authority, department, central bank, ministry, agency, governmental body, or regulatory organization empowered by a foreign government to administer, enforce, or prosecute a law, rule, or regulation relating to matters involving futures, options, swaps, or commodities, or any such authority, department, or agency of a political subdivision of a foreign government empowered to administer, enforce, or prosecute a law, rule, or regulation as it relates to such matters..
 (b)Conforming amendmentSection 12(f) of such Act (7 U.S.C. 16(f)) is amended— (1)in paragraph (1)—
 (A)by striking futures or options and inserting futures, options, swaps, or commodities; and (B)by striking administers or enforces and inserting administers, enforces, or prosecutes; and
 (2)in paragraph (2)(A), by striking in futures and options and inserting in futures, options, swaps, or commodities. 102.Honors program (a)In generalSection 2(a)(7) of the Commodity Exchange Act (7 U.S.C. 2(a)(7)) is amended by adding at the end the following:
					
 (D)Honors programThe Commission may establish the Honors Program under its appointment and compensation authorities.. (b)Conforming amendmentSection 12(b)(1) of such Act (7 U.S.C. 16(b)(1)) is amended by adding at the end the following: To clarify the Commission’s authority to establish the Honors Program under section 2(a)(7)(D), the Commission may coordinate with the Office of Personnel Management, as needed..
				103.Advisory committee changes
 (a)In generalSection 2(a)(15) of the Commodity Exchange Act (7 U.S.C. 2(a)(15)) is amended to read as follows:  (15)Advisory committees (A)Establishment (i)In generalThe Commission shall establish advisory committees to serve as vehicles for discussion and communication on matters related to the regulatory activities of the Commission.
 (ii)MembershipThe Commission shall appoint to an advisory committee such members as the Commission finds appropriate to promote robust discussion of the subject mater before the advisory committee. In appointing members to an advisory committee, the Commission shall seek to include a wide diversity of opinion and represent a broad cross-section of interests, as applicable to the subject matter.
 (B)ActivitiesThe activities of an advisory committee shall include the following: (i)to hold meetings at such intervals as necessary to carry out the functions of the advisory committee;
 (ii)to submit to the Commission such reports and recommendations to the Commission (including minority views, if any) as the advisory committee deems appropriate; and
 (iii)such activities as the Commission determines is appropriate. (C)Applicability of the Federal Advisory Committee ActAn advisory committee established under this paragraph shall be subject to the Federal Advisory Committee Act..
 (b)Existing advisory committeesNotwithstanding section 2(a)(15) of the Commodity Exchange Act, the Commodity Futures Trading Commission may permit an advisory committee that, as of the date of the enactment of this Act, had a charter established by the Commission, or that was established under such section as in effect before such date of enactment, to continue to operate in accordance with the charter or in accordance with such predecessor section until the sponsor of the advisory committee is changed. After which such advisory committee will become subject to section 2(a)(15) of the Commodity Exchange Act.
				104.Enhancement of Office of Minority and Women Inclusion at the Commission; internship program
 (a)In generalSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the following:
					
 (16)Office of Minority and Women InclusionWithin 1 year after the date of the enactment of this paragraph, the Commission shall comply with section 342 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
						(17)Annual internship program
 (A)In generalThe Executive Director shall establish a program to place an appropriate number of students attending qualified institutions in a semester-length internship within the Commission’s divisions and offices.
 (B)FundingThe Commission shall set aside an appropriate percentage of the funds allocated to the office of the Chairman to enable the selected interns identified in subparagraph (A) to afford living expenses, including rent and a per-diem, in the metropolitan areas where the Director identifies internship opportunities.
 (C)Qualified institution definedIn this paragraph, the term qualified institution means— (i)an 1890 Institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601));
 (ii)a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301 note));
 (iii)an eligible institution (as defined in section 1489 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3361)); or
 (iv)a Hispanic-serving institution (as defined in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103))..
 (b)Joint standardsIn carrying out section 2(a)(16) of the Commodity Exchange Act, the Commodity Futures Trading Commission shall adopt the joint standards established in the Interagency Policy Statement published in the Federal Register on June 10, 2015 (80 Fed. Reg. 33016), or any successor Policy Statement.
 105.Detailing and resource-sharingSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)), as amended by section 104 of this Act, is amended by adding at the end the following:
				
					(18)Assistance from federal agencies
 (A)In generalThe Commission may accept any assistance, including services, funds, facilities, and other support services as determined by the Commission, to effectuate the purposes and provisions of this Act, from any department or agency of the United States that is authorized under other law to provide the assistance.
 (B)Detail flexibilityWhen an employee from another department or agency is detailed to the Commission, the employee may be detailed on either a reimbursable or non-reimbursable basis, and such detail shall be without interruption or loss of civil service status or privilege.
						(19)Assistance from foreign governmental entities
 (A)In generalThe Commission may— (i)accept details of officers or employees of a foreign futures authority or any department or agency of a foreign government, including a central bank or ministry, on a temporary basis as employees of the Commission pursuant to section 12(b) of this Act, or section 3101 or 3109 of title 5, United States Code; and
 (ii)detail officers or employees of the Commission to work on a temporary basis for an entity described in clause (i).
							(B)Reciprocity and reimbursement
 (i)Reciprocity not requiredAssistance described in subparagraph (A) need not be provided on a reciprocal basis. (ii)Reimbursement (I)In generalThe Commission may provide and accept assistance described in subparagraph (A) on a reimbursable or non-reimbursable basis, only in accordance with a written agreement between the Commission and the respective foreign governmental entity.
 (II)FormA reimbursement to or from the Commission may be made in cash or in kind. The Commission shall credit a reimbursement received from a foreign governmental entity to the appropriate Commission appropriation, fund, or account.
 (C)Standards of conductAn officer or employee detailed under subparagraph (A)(i) shall be subject to the provisions of law relating to ethics, conflicts of interest, or corruption, and to any other statute governing the standards of conduct for Commission employees that are applicable to the type of appointment.
 (D)LimitationAn officer or employee detailed under subparagraph (A)(i) may not hold any management position at the Commission..
			106.Office of the Chief Economist
 (a)In generalSection 2(a) of the Commodity Exchange Act, as amended by sections 104 and 105 of this Act, is amended by adding at the end the following:
					
						(20)Office of the chief economist
 (A)EstablishmentThere is established in the Commission the Office of the Chief Economist. (B)HeadThe Office of the Chief Economist shall be headed by the Chief Economist.
 (C)FunctionsThe Chief Economist shall serve as economic advisor to the Commission and perform functions such as economic analysis, regulatory cost-benefit analysis, and research.
							(D)Professional staff
 (i)In generalThe Commission shall appoint such other economists and any related positions as may be necessary for the Office of the Chief Economist—
 (I)in accordance with the statutes, rules, and regulations governing appointments in the excepted service; and
 (II)notwithstanding any statutes, rules, and regulations governing appointments in the competitive service.
 (ii)Rule of constructionThe appointment of a candidate to a position under authority of this subsection shall not be considered to cause such position to be converted from the competitive service to the excepted service..
 (b)Conforming amendmentSection 15(a) of such Act (7 U.S.C. 19(a)) is amended— (1)in paragraph (1), by inserting , after coordinating with the Office of the Chief Economist, before shall;
 (2)in paragraph (2)(B), by striking futures markets and inserting markets under the jurisdiction of the Commission; (3)in paragraph (2), by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F); and
 (4)in paragraph (2), by inserting after subparagraph (C) the following:  (D)considerations of market liquidity;.
 107.Equal consideration for holding companiesSection 2(h)(7)(C)(ii) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)(ii)) is amended— (1)in the matter before subclause (I), by striking unions, including— and inserting unions, bank holding companies, and savings and loan holding companies, including—;
 (2)in subclause (II), by striking or at the end; (3)in subclause (III), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (IV)bank holding companies (as defined in section 2 of the Bank Holding Company Act of 1956) that have aggregated assets, including the assets of their subsidiaries, of $10,000,000,000 or less; and
 (V)savings and loan holding companies (as defined in section 10 of the Home Owners’ Loan Act of 1933) that have aggregated assets, including the assets of their subsidiaries, of $10,000,000,000 or less..
 108.Exemption of qualified charitable organizations from regulation as commodity pool operatorsSection 4m of the Commodity Exchange Act (7 U.S.C. 6m) is amended to read as follows:  4m.Use of mails or other means or instrumentalities of interstate commerce by commodity trading advisors and commodity pool operators (a)ProhibitionIt shall be unlawful for any commodity trading advisor or commodity pool operator, unless registered under this Act, to make use of the mails or any means or instrumentality of interstate commerce in connection with business as the commodity trading advisor or commodity pool operator.
						(b)Exceptions
 (1)In generalSubsection (a) shall not apply to a commodity trading advisor whose commodity trading advice is solely incidental to the conduct of that person’s business, and who is a—
 (A)dealer, processor, broker, or seller in cash market transactions of any commodity specifically set forth in section 2(a) of this Act before the enactment of the Commodity Futures Trading Commission Act of 1974 (or products thereof); or
 (B)nonprofit, voluntary membership, general farm organization, that provides advice on the sale or purchase of any commodity specifically set forth in section 2(a) of this Act before the enactment of the Commodity Futures Trading Commission Act of 1974.
 (2)Charitable organizationSubsection (a) shall not apply to any commodity trading advisor or commodity pool operator that is— (A)a charitable organization, as defined in section 3(c)(10)(D) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)(D)), or a trustee, director, officer, employee, or volunteer of such a charitable organization acting within the scope of the employment or duties of the person with the organization, whose advisory or pool activities are conducted only on behalf of, or with respect to, 1 or more of—
 (i)any such charitable organization; or (ii)an investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to section 3(c)(10) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)), or the trustees, administrators, settlors (or potential settlors), or beneficiaries of the foregoing; or
 (B)any plan, company, or account described in section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(14)), any person or entity who establishes or maintains such a plan, company, or account, or any trustee, director, officer, employee, or volunteer for any of the foregoing plans, persons, or entities acting within the scope of the employment or duties of the person with the organization, whose advisory or pool activities are conducted only on behalf of, or with respect to, any investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(14)).
 (3)Small commodity trading advisorsSubsection (a) shall not apply to any commodity trading advisor who, during the course of the preceding 12 months, has not furnished commodity trading advice to more than 15 persons and who does not hold themselves out generally to the public as a commodity trading advisor.
							(4)SEC-registered
 (A)In generalSubsection (a) shall not apply to any commodity trading advisor that is registered with the Securities and Exchange Commission as an investment adviser whose business does not consist primarily of acting as a commodity trading advisor and that does not act as a commodity trading advisor to any commodity pool that is primarily engaged in trading commodity interests.
 (B)Engaged primarilyFor purposes of this paragraph, a commodity trading advisor or a commodity pool shall be considered to be engaged primarily in the business of being a commodity trading advisor or commodity pool if it is or holds itself out to the public as being engaged primarily, or proposes to engage primarily, in the business of advising on commodity interests or investing, reinvesting, owning, holding, or trading in commodity interests, respectively.
 (C)Commodity interestsFor purposes of this paragraph, commodity interests shall include contracts of sale of a commodity for future delivery, options on such contracts, security futures, swaps, leverage contracts, foreign exchange, spot and forward contracts on physical commodities, and any monies held in an account used for trading commodity interests.
 (5)Subject to proceedingsA person described in paragraphs (1) and (2) shall be subject to proceedings under section 14. (c)Relationship to other lawNothing in this Act shall relieve any person of any obligation or duty, or affect the availability of any right or remedy available to the Securities and Exchange Commission or any private party arising under the Securities Act of 1933 (15 U.S.C. 77a et seq.) or the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) governing the issuance, offer, purchase, or sale of securities of a commodity pool, or of persons engaged in transactions with respect to the securities, or reporting by a commodity pool.
 (d)Disclosure concerning exempted charitable organizationsA commodity trading advisor or commodity pool operator that is an organization or person described in subsection (b)(2)(A) of this section to or of any investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to section 3(c)(10)(B) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)(B)) shall provide disclosure in accordance with section 7(e) of that Act (15 U.S.C. 80a–7(e))..
			109.Digital commodity
 (a)Requirements applicable to boards of tradeSection 5(d)(4) of such Act (7 U.S.C. 7(d)(4)) is amended— (1)by striking all that precedes board of trade and inserting the following:
						
							(4)Prevention of market disruption
 (A)In generalThe; (2)by redesignating each of subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving each of such provisions 2 ems to the right; and
 (3)by adding after and below the end the following:  (B)Digital commodityWith regard to a contract on the contract market that references a digital commodity available on a cash market, the Commission shall adopt rules detailing the content and availability of trade and trader data and other information the board of trade must be able to access from the referenced cash markets and data sources in order to comply with this paragraph..
 (b)Requirements applicable to swap execution facilitiesSection 5h(f)(4) of such Act (7 U.S.C. 7b–3(f)(4)) is amended— (1)by striking all that precedes swap execution facility shall and inserting the following:
						
							(4)Monitoring of trading and trade processing
 (A)In generalThe; (2)by redesignating each of clauses (i) and (ii) of subparagraph (A) as subclauses (I) and (II), respectively, and moving each of such provisions 2 ems to the right;
 (3)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving each of such provisions 2 ems to the right; and
 (4)by adding after and below the end the following:  (B)Digital commodityWith regard to a swap on the swap execution facility that references a digital commodity available on a cash market, the Commission shall adopt rules detailing the content and availability of trade and trader data and other information the swap execution facility must be able to access from the referenced cash markets and data sources in order to comply with this paragraph..
					110.System safeguards
 (a)Contract marketsSection 5(d)(20) of the Commodity Exchange Act (7 U.S.C. 7(d)(20)) is amended— (1)in subparagraph (A), by striking through and all that follows and inserting
						
 through—(i)the implementation of appropriate controls and procedures; and (ii)the development and operation of automated systems that—
 (I)are reliable, secure, and resilient; (II)have adequate scalable capacity; and
 (III)maintain the confidentiality, integrity, and availability of the data they contain;; and (2)in subparagraph (C), by striking tests to and all that follows and inserting
						
 tests to—(i)verify the reliability, security, resilience, and capacity of the board of trade’s automated systems;
 (ii)verify the confidentiality, integrity, and availability of the data contained in those systems; and (iii)verify that backup resources are sufficient to ensure continued order processing and trade matching, price reporting, market surveillance, and maintenance of a comprehensive and accurate audit trail..
 (b)ClearinghousesSection 5b(c)(2)(I) of such Act (7 U.S.C. 7a–1(c)(2)(I)) is amended— (1)in clause (i), by striking through the and all that follows and inserting
						
 through the—(I)implementation of appropriate controls and procedures; and (II)development and operation of automated systems that—
 (aa)are reliable, secure, and resilient; (bb)have adequate scalable capacity; and
 (cc)maintain the confidentiality, integrity, and availability of the data that they contain;; (2)in clause (ii), by striking allows and inserting allow; and
 (3)in clause (iii), by striking tests to and all that follows and inserting  tests to—(I)verify the reliability, security, resilience, and capacity of the derivatives clearing organization’s automated systems;
 (II)verify the confidentiality, integrity, and availability of the data contained in those systems; and (III)verify that the backup resources of the derivatives clearing organization are sufficient to ensure daily processing, clearing, and settlement..
 (c)Swap execution facilitiesSection 5h(f)(14) of such Act (7 U.S.C. 7b-3(f)(14)) is amended— (1)in subparagraph (A), by striking through and all that follows and inserting
						
 through—(i)the implementation of appropriate controls and procedures; and (ii)the development and operation of automated systems that—
 (I)are reliable, secure, and resilient; (II)have adequate scalable capacity; and
 (III)maintain the confidentiality, integrity, and availability of the data they contain;; and (2)in subparagraph (C), by striking tests to and all that follows and inserting
						
 tests to—(i)verify the reliability, security, resilience, and capacity of the swap execution facility’s automated systems;
 (ii)verify the confidentiality, integrity, and availability of the data contained in those systems; and (iii)verify that backup resources are sufficient to ensure continued order processing and trade matching, price reporting, market surveillance, and maintenance of a comprehensive and accurate audit trail..
 (d)Swap data repositoriesSection 21(f) of such Act (7 U.S.C. 24a(f)) is amended by redesignating paragraph (4) as paragraph (5) and inserting after paragraph (3) the following:
					
 (4)System safeguardsEach swap data repository shall— (A)establish and maintain a program of risk analysis and oversight to identify and minimize sources of operational risk, through—
 (i)the implementation of appropriate controls and procedures; and (ii)the development and operation of automated systems that—
 (I)are reliable, secure, and resilient; (II)have adequate scalable capacity; and
 (III)maintain the confidentiality, integrity, and availability of the data they contain; (B)establish and maintain emergency procedures, backup facilities, and a plan for disaster recovery that allow for—
 (i)the timely recovery and resumption of operations; and (ii)the fulfillment of the responsibilities and obligations of the swap data repository; and
 (C)periodically conduct tests to— (i)verify the reliability, security, resilience, and capacity of the automated systems of the swap data repository;
 (ii)verify the confidentiality, integrity, and availability of the data contained in those systems; and (iii)verify that backup resources are sufficient to ensure continued fulfillment of all duties and obligations of the swap data repository established by this Act or the regulations of the Commission..
 111.Administration of swap execution facilitiesSection 5h of the Commodity Exchange Act (7 U.S.C. 7b–3) is amended— (1)in subsection (f)(8), by striking all that follows cooperation with the Commission and inserting and other registered entities, as is necessary and appropriate, to facilitate the liquidation or transfer of open positions in any swap, or to suspend or curtail trading in a swap.; and
 (2)in subsection (f)(15)— (A)in subparagraph (A), by adding at the end the following:
						
 The individual may also perform other responsibilities for the swap execution facility, if—(i)there are no conflicts of interest between the other responsibilities and the duties and obligations of the chief compliance officer under this Act and the regulations thereto; and
 (ii)the other responsibilities do not limit the ability of the chief compliance officer to carry out the responsibilities of the chief compliance officer.;
 (B)in subparagraph (B)— (i)by striking clauses (iii) through (v) and inserting the following:
							
 (iii)establish and administer— (I)policies and procedures, in consultation with the board of the facility, a body performing a function similar to that of a board, or the senior officer of the facility, that are reasonably designed, as determined by the Commission, to resolve any conflicts of interest that may arise;
 (II)the policies and procedures required to be established pursuant to this section; and (III)policies and procedures that reasonably ensure, as determined by the Commission, compliance with this Act and the rules and regulations issued under this Act, including rules prescribed by the Commission pursuant to this section; and; and
 (ii)by redesignating clause (vi) as clause (iv); (C)in subparagraph (C), by striking (B)(vi) and inserting (B)(iv); and
 (D)in subparagraph (D)— (i)in clause (i), by striking and sign; and
 (ii)in clause (ii)— (I)in the matter preceding subclause (I), by inserting or senior officer after officer; and
 (II)in subclause (II), by inserting materially before accurate. 112.Applicability of prohibitions on fraud and manipulation to activities outside the United StatesSection 6 of the Commodity Exchange Act (7 U.S.C. 8) is amended by adding at the end the following:
				
					(h)Applicability to activities outside the united states
 (1)ApplicabilityThe provisions of this Act prohibiting fraud, manipulation, attempted fraud, and attempted manipulation, and providing for enforcement by the Commission or the United States of such prohibitions (including sections 4b, 4c(a)(1)–(4), 4c(a)(7), 4c(b), 4o, 4s(h)(1), 4s(h)(4), 6(c), 6(e)(1)–(3), 6c, 9(a), 9(c), 9(d), and 9(e), including any rule or regulation promulgated thereunder), shall apply to activities outside the United States where such activities, independently or in conjunction with activities in the United States, have or would have a reasonably foreseeable substantial effect within the United States.
 (2)Effect on other authorityNothing in this subsection affects the application or interpretation of, or liability under, any other provision of this Act, including section 22..
 113.Privilege retentionSection 8 of the Commodity Exchange Act (7 U.S.C. 12) is amended— (1)by striking subsection (e) and inserting the following:
					
						(e)Disclosure authorities
							(1)In general
 (A)Previously disclosedThe Commission may disclose and make public, where such information has previously been disclosed publicly in accordance with the provisions of this section, the names and addresses of all traders on the boards of trade on the commodity markets with respect to whom the Commission has information, and any other information in the possession of the Commission relating to the amount of commodities purchased or sold by each such trader.
 (B)Congressional accessUpon the request of any committee of either House of Congress, acting within the scope of its jurisdiction, the Commission shall furnish to the committee the names and addresses of all traders on the boards of trade with respect to whom the Commission has information, and any other information in the possession of the Commission relating to the amount of any commodity purchased or sold by each such trader.
								(2)Domestic agencies
 (A)In generalUpon the request of any department or agency of the Government of the United States, acting within the scope of its jurisdiction, the Commission may furnish to the department or agency any information in the possession of the Commission obtained in connection with the administration of this Act.
 (B)ConditionsAny information furnished under this paragraph to any Federal department or agency shall not be disclosed by the department or agency except in any action or proceeding under the laws of the United States to which the department or agency, the Commission, or the United States is a party.
 (C)Federal reserve banksIn this paragraph, the term agency includes the Federal Reserve Banks. (3)State agencies (A)In generalUpon the request of any department or agency of any State or any political subdivision thereof, acting within the scope of its jurisdiction, the Commission may furnish to the department, agency, or political subdivision any information in the possession of the Commission obtained in connection with the administration of this Act.
 (B)ConditionsAny information furnished to any department or agency of any State or political subdivision thereof shall not be disclosed by the department or agency except in connection with an adjudicatory action or proceeding under this Act or the laws of the State or political subdivision to which the State, political subdivision, department, or agency is a party.
								(4)Foreign agencies
 (A)In generalUpon the request of any foreign futures authority, or any department, central bank, ministry, or agency of any foreign government or any political subdivision thereof, acting within the scope of its jurisdiction, the Commission may furnish to the foreign futures authority, department, central bank, ministry, agency of any foreign government, or any political subdivision thereof, any information in the possession of the Commission obtained in connection with the administration of this Act.
 (B)ConditionsThe Commission shall not furnish any information to a foreign futures authority or to a department, central bank, ministry, or agency of a foreign government or political subdivision thereof, unless the Commission is satisfied that the information will not be disclosed by the foreign futures authority, department, central bank, ministry, or agency of any foreign government or any political subdivision thereof, except in connection with an adjudicatory action or proceeding under the laws of the foreign government or political subdivision to which the foreign government, political subdivision, department, agency, central bank, ministry, or foreign futures authority is a party.;
 (2)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and (3)by inserting after subsection (g) the following:
					
						(h)Sharing privileged information with other authorities
 (1)Privilege definitionThe term privilege includes any applicable work-product privilege, attorney-client privilege, governmental privilege, or other privilege recognized under Federal, State, or foreign law.
 (2)Privileged information provided by the CommissionThe Commission shall not be considered to have waived any privilege by transferring information to or permitting that information to be used in accordance with section 8a(6) or paragraphs (2), (3), and (4) of subsection (e) of this section.
 (3)Nondisclosure of privileged information provided to the CommissionThe Commission shall not be compelled to disclose privileged information obtained from any foreign futures authority if the authority has in good faith determined and represented to the Commission that the information is privileged, except as provided for in subsection (a)(1).
							(4)Nonwaiver of privileged information provided to the Commission
 (A)In generalThe entities listed in paragraphs (2), (3), and (4) of subsection (e) and section 8(a)(6) shall not be considered to have waived any privilege by transferring information to or permitting information to be used by the Commission.
 (B)ExceptionSubparagraph (A) shall not apply to an entity listed in section 8a(6) with respect to information obtained by the Commission in an investigation relating to or in any action against the entity.
 (5)Rule of constructionNothing in this subsection shall authorize the Commission to withhold information from the Congress or prevent the Commission from complying with an order of a court of the United States in an action commenced by the United States or the Commission..
 114.Proprietary informationSection 8 of the Commodity Exchange Act (7 U.S.C. 12), as amended by section 113 of this Act, is amended by adding at the end the following:
				
					(k)Proprietary information
 (1)In generalFor any proprietary information provided to the Commission, the Commission may, in its discretion, after notice and comment, adopt rules and regulations to apply any of the provisions of this section to such information it obtains or receives, as it deems necessary, to the extent such information is not already covered by the provisions of this section.
 (2)PoliciesWith regard to proprietary information it obtains or receives, the Commission shall adopt policies, as determined by the Commission, after notice and comment, to—
 (A)address circumstances when the Commission requests proprietary information; (B)safeguard the information, taking into consideration the level of sensitivity of the information;
 (C)limit access to the information to appropriate staff, as determined by the Commission; and (D)protect the information from unlawful use or disclosure.
 (3)SharingTo the extent the Commission adopts rules or regulations, pursuant to paragraph (1), regarding the sharing of such proprietary information with other governmental entities, the Commission shall receive assurances that such other governmental entity shall maintain sufficient safeguards consistent with—
 (A)policies that achieve the objectives of subparagraphs (B), (C), and (D) of paragraph (2) of this subsection; and
 (B)the limitations set forth in paragraphs (2), (3), and (4) of subsection (e) concerning the confidentiality of any such information received..
 115.Authority to provide food and incidental assistance to foreign officials hosted by the CommissionSection 12(b) of the Commodity Exchange Act (7 U.S.C. 16(b)) is amended by adding at the end the following:
				
 (5)The Commission may incur expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials to exchange views concerning derivatives matters, such expenses to include necessary logistic and administrative expenses, including—
 (A)meals; (B)local travel and transportation; and
 (C)related incidental expenses.. 116.Extension of operationsSection 12(d) of the Commodity Exchange Act (7 U.S.C. 16(d)) is amended by striking 2008 through 2013 and inserting 2020 through 2025.
 117.Aiding and abettingSection 13(a) of the Commodity Exchange Act (7 U.S.C. 13c(a)) is amended— (1)by inserting or recklessly provides substantial assistance to, after commission of,; and
 (2)by inserting , or who by recklessly providing substantial assistance to another, before causes an act. 118.Modernization of authority of the Commission to conduct research, development, demonstration, and information programsSection 18 of the Commodity Exchange Act (7 U.S.C. 22) is amended to read as follows:
				
					18.Research and development programs
 (a)ProgramsThe Commission, as part of its ongoing operations, shall establish and maintain research, development, demonstration, and information programs that further the purposes of this Act, including programs that—
 (1)facilitate the understanding by the Commission of emerging technologies, technological advances, and innovations and their potential application to and effect on the transactions and markets under the jurisdiction of the Commission, and associated implications for cybersecurity, data security, and systemic risk;
 (2)provide an environment where emerging technologies, technological advances, and innovations may be explored by the Commission with developers and potential users to evaluate potential effects on the Commission and the markets under the jurisdiction of the Commission;
 (3)identify areas where the Commission should adapt its administration of this Act in light of emerging technologies, technological advances, and innovations to benefit the markets under the jurisdiction of the Commission; and
 (4)develop educational and other informational materials for dissemination and use among producers, market-users, and the general public regarding—
 (A)derivatives; (B)emerging technologies, technological advances, and innovations in markets under the jurisdiction of the Commission; and
 (C)applicable requirements of this Act and the regulations prescribed under this Act with regard to the subjects described in subparagraphs (A) and (B).
								(b)Research and development plan
 (1)In generalThe Commission may, after notice and comment, adopt a research and development plan for a program established under subsection (a).
 (2)ConditionsA research and development plan adopted pursuant to paragraph (1) shall identify— (A)specific areas of interest to the Commission;
 (B)potential activities the Commission will undertake to investigate an area of interest; and (C)how the authority described in subsection (c) will be utilized in the program.
								(c)Other transaction authority
 (1)In generalNotwithstanding the Office of Federal Procurement Policy Act of 1974 and the Competition in Contracting Act, the Commission may enter into and perform a transaction (other than a standard contract) for the purpose of aiding or facilitating the programs and activities under subsection (a).
 (2)ConditionsThe Commission may enter into a transaction under this subsection only if— (A)the transaction is used only in furtherance of a research and development plan established under subsection (b);
 (B)the Commission endeavored to use a competitive process, where appropriate, when determining the parties to the transaction; and
 (C)using a standard contract to do so is either not feasible or not appropriate. (3)PoliciesThe Commission shall, after notice and comment, establish and publish written policies setting forth the manner and criteria for utilizing the authority provided by this subsection.
							(d)Gift acceptance authority
 (1)In generalThe Commission may accept and use, on behalf of the United States, any non-monetary gift of a provision of access, use of facilities, personal property, or services, that is related to—
 (A)sharing of research, data, or other information; (B)public presentations; or
 (C)non-commercially available services or systems. (2)Conditions (A)In generalA gift may be accepted pursuant to this subsection only if it is in furtherance of a research and development plan established under subsection (b).
 (B)LimitationsThe Commission may not accept a gift if— (i)conditions inconsistent with applicable laws or regulations apply to the gift;
 (ii)the gift is conditioned on, or will require, the expenditure of appropriated funds not available to the Commission;
 (iii)using a standard contract or other transaction authority under subsection (c) to acquire the gift is either feasible or appropriate; or
 (iv)acceptance of the gift would— (I)reflect unfavorably on the ability of the Commission to carry out its responsibilities or official duties in a fair and objective manner, or compromise the integrity or the appearance of the integrity of its programs or any official involved in its programs, or
 (II)give the endorsement or the appearance of the endorsement by the Commission or Commission staff of the products, services, activities, or policies of the donor.
										(C)Solicitation prohibition
 (i)In generalExcept as provided in clause (ii), no gift may be solicited by any Commissioner, employee of, or contractor at the Commission.
 (ii)ExceptionA Commissioner or employee of the Commission may solicit only for a gift described in paragraph (1)(B).
 (D)DurationTo the extent applicable, the Commission shall return any gift accepted pursuant to this subsection within 90 days after accepting the gift.
 (E)RulesThe Commission shall, after notice and comment, establish and publish written rules setting forth the manner and criteria to be used in determining whether a gift meets the conditions of this paragraph.
 (3)DisclosureWithin 30 days after accepting a gift pursuant to this subsection, the Commission shall publish in the Federal Register a notice detailing—
 (A)the source of the gift; (B)the nature of the gift;
 (C)whether the gift was solicited pursuant to paragraph (2)(C)(ii), and if so, by whom; and (D)how the gift meets the conditions set forth in paragraph (2).
 (4)SunsetThe authority provided in this subsection may not be exercised on or after October 1, 2025. (e)Annual reportNot later than 60 days after the end of each fiscal year, the Commission shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report on all transactions entered into under subsection (c) and all gifts accepted under subsection (d) in the fiscal year, which shall include the following:
 (1)A brief description of the subject of each such transaction or gift, with an explanation of— (A)its potential utility to the Commission or the markets regulated by the Commission;
 (B)how it fulfills the goals and objectives of the research and development plan established under subsection (b); and
 (C)the status of all related projects. (2)The information required to be published pursuant to subsection (d)(3).
 (3)A description of all sums expended by the Commission in connection with a transaction entered into under subsection (c), and, if readily ascertainable, the value of any gift accepted under subsection (d)..
 119.Protecting customer property during commodity broker bankruptcySection 20(a) of the Commodity Exchange Act (7 U.S.C. 24(a)) is amended— (1)by striking and at the end of paragraph (4);
 (2)by striking the period at the end of paragraph (5) and inserting ; and; and (3)by adding at the end the following:
					
 (6)that cash, securities, or other property of the estate of a commodity broker, including the trading or operating accounts of the commodity broker and commodities held in inventory by the commodity broker, shall, subject to any otherwise unavoidable security interest, or otherwise unavoidable contractual offset or netting rights of creditors (including rights set forth in a rule or bylaw of a derivatives clearing organization or a clearing agency) in respect of such property, be included in customer property, but only to the extent that the property that is otherwise customer property is insufficient to satisfy the net equity claims of public customers (as such term may be defined by the Commission by rule or regulation) of the commodity broker..
 120.Elimination of the double-sided confirmation requirement for swap data repositoriesSection 21(c)(2) of the Commodity Exchange Act (7 U.S.C. 24a(c)(2)) is amended to read as follows:  (2)confirm with any counterparty to the swap, as determined by the Commission, the accuracy of the data that was submitted, and the counterparty shall comply with the rules or procedures of a swap data repository to confirm the accuracy of the data;.
			121.Whistleblower protections for internal disclosures
 (a)Internal reportingSection 23 of the Commodity Exchange Act (7 U.S.C. 26) is amended— (1)in subsection (a)(7)—
 (A)by striking The term and inserting the following:  (A)In generalThe term; and
 (B)by adding at the end the following:  (B)Special ruleSolely for the purposes of subsection (h)(1), the term whistleblower includes any individual who takes, or 2 or more individuals acting jointly who take, an action described in subsection (h)(1)(A).; and
 (2)in subsection (h)(1)(A)— (A)in clause (i), by striking or at the end;
 (B)in clause (ii), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
							
 (iii)in providing information regarding any conduct that the whistleblower reasonably believes constitutes a violation of any law, rule, or regulation subject to the jurisdiction of the Commission to—
 (I)a person with supervisory authority over the whistleblower at the employer of the whistleblower, if that employer is an entity registered with, or required to be registered with, the Commission, a self-regulatory organization, or a State securities commission or office performing like functions; or
 (II)another individual working for the employer described in subclause (I) who the whistleblower reasonably believes has the authority—
 (aa)to investigate, discover, or terminate the misconduct; or (bb)to take any other action to address the misconduct..
						(b)Claims processing
 (1)In generalSection 23(b) of the Commodity Exchange Act (7 U.S.C. 26) is amended by adding at the end the following:
						
							(3)Timely processing of claims
								(A)Initial disposition
 (i)In generalExcept as provided in subparagraph (B), and subject to clause (ii), the Commission shall make an initial disposition with respect to a claim submitted by a whistleblower for an award under this section (referred to in this paragraph as an award claim) not later than 1 year after the deadline established by the Commission, by rule, for the whistleblower to file the award claim.
 (ii)Multiple actionsIf a covered judicial or administrative action involves 1 or more related actions, the requirement under clause (i) shall apply with respect to the latest deadline with respect to the actions.
									(B)Exceptions
 (i)Initial extensionIf the Director of the Division of Enforcement of the Commission (referred to in this paragraph as the Director), or the designee of the Director, determines that an award claim is sufficiently complex or involves more than 1 whistleblower, or if other good cause exists such that the Commission cannot reasonably satisfy the requirement under subparagraph (A), the Director or the designee, as applicable, after providing notice to the Chairman of the Commission (referred to in this paragraph as the Chairman), may extend the deadline with respect to the satisfaction of that subparagraph by not more than 180 days.
 (ii)Additional extensionsIf, after providing an extension under clause (i), the Director, or the designee of the Director, determines that the Commission cannot reasonably satisfy the requirement under subparagraph (A) with respect to an award claim, as extended under that clause, the Director or the designee, as applicable, after providing notice to the Chairman, may extend the period in which the Commission may satisfy subparagraph (A) by 1 additional 180-day period.
 (iii)Notice to whistleblower requiredIf the Director, or the designee of the Director, exercises authority under clause (i) or (ii), the Director or the designee, as applicable, shall submit to the whistleblower who filed the award claim that is subject to that action by the Director or the designee a written notification of that action by the Director or the designee.
 (C)ApplicabilityThis paragraph shall apply only to an award claim that is timely submitted under a deadline established by the Commission after the date of enactment of this paragraph..
 (2)RulesThe Commodity Futures Trading Commission may issue any rules that are necessary to carry out paragraph (3) of section 23(b) of the Commodity Exchange Act (7 U.S.C. 26(b)) (as added by paragraph (1)).
 (c)CFTC Whistleblower Program education initiativesSection 23(g)(2) of the Commodity Exchange Act (7 U.S.C. 26(g)(2)) is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (C)the funding of initiatives designed to educate stakeholders regarding the incentives and protections available under this section, including the benefits of those incentives and protections..
 (d)Deposits into CFTC Customer Protection FundSection 23(g)(3)(A) of the Commodity Exchange Act (7 U.S.C. 26(g)(3)(A)) is amended by striking $100,000,000 and inserting $150,000,000. (e)Availability of certain CFTC information to government agenciesSection 23(h)(2)(C) of the Commodity Exchange Act (7 U.S.C. 26(h)(2)(C)) is amended—
 (1)in clause (i)— (A)in subclause (II), by striking jurisdiction; and inserting the following: “jurisdiction, including—
							
 (aa)the Federal Trade Commission; (bb)the Internal Revenue Service; and
 (cc)the Department of State;; and (B)in subclause (VI), by inserting or other foreign law enforcement authority before the period at the end; and
 (2)in clause (ii)— (A)by striking Each and inserting the following:
							
 (I)In generalEach; (B)in subclause (I) (as so designated), by inserting subclauses (I) through (V) of before clause (i); and
 (C)by adding at the end the following:  (II)Foreign authoritiesAn entity described in subclause (VI) of clause (i) shall maintain information described in that clause in accordance with such assurances of confidentiality as the Commission determines appropriate..
						122.Updating standards for natural persons to meet requirements for qualified eligible persons
 (a)In generalWithin 1 year after the date of the enactment of this section, the Commodity Futures Trading Commission shall adopt a rule to update its regulations governing the requirements for natural persons to be qualified eligible persons who must satisfy portfolio requirements, for the purposes of providing relief to commodity trading advisors and commodity pool operators in their dealings with qualified eligible persons pursuant to section 4.7 of title 17, Code of Federal Regulations, so that a natural person, to be a qualified eligible person who must satisfy the portfolio requirement, must meet the requirement of paragraph (1) and the requirement of paragraph (2):
 (1)MeansThe requirement of this paragraph is that the person must have— (A)an individual net worth, or joint net worth with the spouse, if any, of the person, at the time of the opening of an exempt account or purchase of 1 or more participation units in an exempt commodity pool, to qualify the person as an accredited investor, as defined in section 230.501(a)(5) of title 17, Code of Federal Regulations, as if that regulation were amended by striking $1,000,000 and inserting $5,000,000; or
 (B)individual income, or joint income with the spouse, if any, of the person, in excess of $500,000 in each of the 2 most recent years, and have a reasonable expectation of reaching the same income level in the current year.
 (2)PortfolioThe requirement of this paragraph is that the person must meet a portfolio requirement under section 4.7(a)(1)(v) of title 17, Code of Federal Regulations, as if that regulation were amended—
 (A)by striking $2,000,000 and inserting $5,000,000; (B)by striking $200,000 and inserting $500,000;
 (C)by striking $1,000,000 and inserting 2,500,000; and (D)by striking $100,000 and inserting $250,000.
 (b)InflationIn adopting a rule pursuant to subsection (a), the Commission shall— (1)include provisions providing for adjusting the dollar amounts referred to in subsection (a) for inflation every three years to the nearest $1,000 to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics; and
 (2)allow any natural person who meets the requirements of a qualified eligible person and is a participant in a commodity pool or the customer of a commodity trading advisor provided relief under section 4.7 of title 17, Code of Federal Regulations, before the date of any adjustment in such requirements established pursuant to this rule to remain a qualified eligible person, notwithstanding such adjustments established pursuant to this rule, if—
 (A)the natural person continues to meet the requirements of qualified eligible persons pursuant to section 4.7 of title 17, Code of Federal Regulations, as in effect before the date of any adjustment in such requirements established pursuant to this rule; and
 (B)the natural person does not— (i)sell all shares of its participation in such exempt commodity pool;
 (ii)withdraw all assets from any account managed by such exempt commodity trading advisor; (iii)purchase any new shares of participation in such exempt commodity pool; or
 (iv)contribute additional assets to any account managed by such exempt commodity trading advisor. 123.Government Accountability Office study on aluminum markets (a)StudyThe Comptroller General of the United States shall conduct a study of—
 (1)the aluminum markets in the United States and globally, in general; (2)the effectiveness and efficiency of the markets for purchasers of aluminum;
 (3)what factors and policies influence the supply, demand, and movement of aluminum around the world; and
 (4)the effectiveness of government oversight over the markets. (b)ReportWithin 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a written report that contains the results of the study required by subsection (a).
 124.Response to foreign regulatory authorityWhere a foreign authority seeks to assert direct supervisory authority over derivatives clearing organizations domiciled in the United States, the Commodity Futures Trading Commission should review the appropriateness of the exemptions granted to foreign entities, including clearinghouses, under the jurisdiction of the foreign authority.
 125.Affiliate conditionsSection 2(h)(7)(D)(iv) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(D)(iv)) is amended— (1)in subclause (I), by striking risk; and and inserting
					
 risk, unless the affiliate can demonstrate to the Commission, as determined by the Commission, that—(aa)the affiliate has utilized the exception in clause (i) only to hedge or mitigate commercial risk; and
 (bb)the affiliate complies, as a financial entity, with the obligations of the affiliate with respect to any swap for which the exception in clause (i) is not exercised; and; and
 (2)in subclause (II), by striking neither the affiliate nor any person affiliated with the affiliate that is not a financial entity and inserting neither the affiliate that qualifies for the exception in clause (i) nor any person affiliated with the affiliate, that is directly or indirectly wholly- or majority-owned by the same ultimate parent, and that enters into swaps with the affiliate.
				IITECHNICAL CORRECTIONS
			201.Correction of references
 (a)Section 2(h)(8)(A)(ii) of the Commodity Exchange Act (7 U.S.C. 2(h)(8)(A)(ii)) is amended by striking 5h(f) of this Act and inserting 5h(g).
 (b)Section 5c(c)(5)(C)(i) of such Act (7 U.S.C. 7a–2(c)(5)(C)(i)) is amended by striking 1a(2)(i)) and inserting 1a(19)(i)). (c)Section 23(f) of such Act (7 U.S.C. 26(f)) is amended by striking section 7064 and inserting section 706.
				202.Elimination of obsolete references to dealer options
 (a)In generalSection 4c of the Commodity Exchange Act (7 U.S.C. 6c) is amended by striking subsections (d) and (e) and redesignating subsections (f) and (g) as subsections (d) and (e), respectively.
				(b)Conforming amendments
 (1)Section 2(d) of such Act (7 U.S.C. 2(d)) is amended by striking (g) of and inserting (e) of. (2)Section 4f(a)(4)(A)(i) of such Act (7 U.S.C. 6f(a)(4)(A)(i)) is amended by striking , (d), (e), and (g) and inserting and (e).
 (3)Section 4k(5)(A) of such Act (7 U.S.C. 6k(5)(A)) is amended by striking , (d), (e), and (g) and inserting and (e). (4)Section 5f(b)(1)(A) of such Act (7 U.S.C. 7b–1(b)(1)(A)) is amended by striking , (e), and (g) and inserting and (e).
 (5)Section 9(a)(2) of such Act (7 U.S.C. 13(a)(2)) is amended by striking through (e) of subsection and inserting through (c) of section. 203.Updated trade data publication requirementSection 4g(e) of the Commodity Exchange Act (7 U.S.C. 6g(e)) is amended by striking the exchange and inserting each designated contract market and swap execution facility.
			204.Flexibility for all registered entities
 (a)Section 5c(b) of the Commodity Exchange Act (7 U.S.C. 7a–2(b)) is amended by striking contract market, derivatives transaction execution facility, or electronic trading facility each place it appears and inserting registered entity. (b)Section 5c(b)(1) of such Act (7 U.S.C. 7a–2(b)(1)) is amended—
 (1)by striking (1) In general.—A and inserting the following:  (1)Delegation (A)In generalA;
 (2)by striking with respect to a significant price discovery contract; and (3)by adding after and below the end the following:
						
 (B)SwapsIn addition to the authority described in subparagraph (A), a registered entity may also comply with any applicable core principle, as it applies to swaps, through delegation of any relevant function to a registered national securities association..
					205.Elimination of obsolete references to electronic trading facilities
 (a)Section 1a(18)(A)(x) of the Commodity Exchange Act (7 U.S.C. 1a(18)(A)(x)) is amended by striking (other than an electronic trading facility with respect to a significant price discovery contract). (b)Section 1a(40) of such Act (7 U.S.C. 1a(40)) is amended—
 (1)by adding and at the end of subparagraph (D); and (2)by striking all that follows “section 21” and inserting a period.
 (c)Section 4a(e) of such Act (7 U.S.C. 6a(e)) is amended— (1)in the first sentence—
 (A)by striking or by any electronic trading facility; (B)by striking or on an electronic trading facility; and
 (C)by striking or electronic trading facility each place it appears; and (2)in the second sentence, by striking or electronic trading facility with respect to a significant price discovery contract.
 (d)Section 4g(a) of such Act (7 U.S.C. 6g(a)) is amended by striking any significant price discovery contract traded or executed on an electronic trading facility or. (e)Section 4i of such Act (7 U.S.C. 6i) is amended—
 (1)by striking , or any significant price discovery contract traded or executed on an electronic trading facility; and (2)by striking or electronic trading facility.
 (f)Section 6(b) of such Act (7 U.S.C. 8(b)) is amended by striking or electronic trading facility each place it appears. (g)Section 12(e)(2) of such Act (7 U.S.C. 16(e)(2)) is amended by striking in the case of— and all that follows and inserting in the case of an agreement, contract, or transaction that is excluded from this Act under section 2(c) or 2(f) of this Act or title IV of the Commodity Futures Modernization Act of 2000, or exempted under section 4(c) of this Act (regardless of whether any such agreement, contract, or transaction is otherwise subject to this Act)..
 206.Elimination of obsolete reference to alternative swap execution facilitiesSection 5h(h) of the Commodity Exchange Act (7 U.S.C. 7b–3(h)) is amended by striking alternative before swap. 207.Clarification of Commission authority over swaps tradingSection 8a of the Commodity Exchange Act (7 U.S.C. 12a) is amended—
 (1)in paragraph (7)— (A)by inserting the protection of swaps traders and to assure fair dealing in swaps, for after appropriate for;
 (B)in subparagraph (A), by inserting swaps or after conditions in; and (C)in subparagraph (B), by inserting or swaps after future delivery; and
 (2)in paragraph (9)— (A)by inserting swap or after or liquidation of any; and
 (B)by inserting swap or after margin levels on any. 208.Elimination of obsolete reference to the Commodity Exchange CommissionSection 13(c) of the Commodity Exchange Act (7 U.S.C. 13c(c)) is amended by striking or the Commission.
			209.Elimination of obsolete references to derivative transaction execution facilities
 (a)Section 1a(12)(B)(vi) of the Commodity Exchange Act (7 U.S.C. 1a(12)(B)(vi)) is amended by striking derivatives transaction execution facility and inserting swap execution facility. (b)Section 1a(34) of such Act (7 U.S.C. 1a(34)) is amended—
 (1)in the heading, by striking ; member of a derivatives transaction execution facility; and (2)by striking or derivatives transaction execution facility each place it appears.
 (c)Section 1a(35)(B)(iii)(I) of such Act (7 U.S.C. 1a(35)(B)(iii)(I)) is amended by striking or registered derivatives transaction execution facility. (d)Section 2(a)(1)(C)(ii) of such Act (7 U.S.C. 2(a)(1)(C)(ii)) is amended—
 (1)by striking , or register a derivatives transaction execution facility that trades or executes,; (2)by striking , and no derivatives transaction execution facility shall trade or execute such contracts of sale (or options on such contracts) for future delivery; and
 (3)by striking or the derivatives transaction execution facility,. (e)Section 2(a)(1)(C)(v)(I) of such Act (7 U.S.C. 2(a)(1)(C)(v)(I)) is amended by striking , or any derivatives transaction execution facility on which such contract or option is traded,.
 (f)Section 2(a)(1)(C)(v)(II) of such Act (7 U.S.C. 2(a)(1)(C)(v)(II)) is amended by striking or derivatives transaction execution facility each place it appears. (g)Section 2(a)(1)(C)(v)(V) of such Act (7 U.S.C. 2(a)(1)(C)(v)(V)) is amended by striking or registered derivatives transaction execution facility.
 (h)Section 2(a)(1)(D)(i) of such Act (7 U.S.C. 2(a)(1)(D)(i)) is amended in the matter preceding subclause (I)—
 (1)by striking in, or register a derivatives transaction execution facility; and (2)by striking , or registered as a derivatives transaction execution facility for,.
 (i)Section 2(a)(1)(D)(i)(IV) of such Act (7 U.S.C. 2(a)(1)(D)(i)(IV)) is amended by striking registered derivatives transaction execution facility, each place it appears. (j)Section 2(a)(1)(D)(ii)(I) of such Act (7 U.S.C. 2(a)(1)(D)(ii)(I)) is amended to read as follows:
					
 (I)the transaction is conducted on or subject to the rules of a board of trade that has been designated by the Commission as a contract market in such security futures product;.
 (k)Section 2(a)(1)(D)(ii)(II) of such Act (7 U.S.C. 2(a)(1)(D)(ii)(II)) is amended by striking or registered derivatives transaction execution facility. (l)Section 2(a)(1)(D)(ii)(III) of such Act (7 U.S.C. 2(a)(1)(D)(ii)(III)) is amended by striking or registered derivatives transaction execution facility member.
 (m)Section 2(a)(9)(B)(ii) of such Act (7 U.S.C. 2(a)(9)(B)(ii)) is amended— (1)by striking or registration each place it appears;
 (2)by striking or derivatives transaction execution facility each place it appears; (3)by striking or register;
 (4)by striking , registering,; and (5)by striking registration,.
 (n)Section 2(c)(2) of such Act (7 U.S.C. 2(c)(2)) is amended by striking or a derivatives transaction execution facility each place it appears. (o)Section 4(a) of such Act (7 U.S.C. 6(a)) is amended—
 (1)by striking or derivatives transaction execution facility each place it appears; and (2)in paragraph (1), by striking or registered.
 (p)Section 4(c)(1) of such Act (7 U.S.C. 6(c)(1)) is amended— (1)by striking or registered; and
 (2)by striking or derivatives transaction execution facility. (q)Section 4a(a)(1) of such Act (7 U.S.C. 6a(a)(1)) is amended—
 (1)by striking or derivatives transaction execution facilities; and (2)by striking or derivatives transaction execution facility.
 (r)Section 4a(e) of such Act (7 U.S.C. 6a(e)) is amended— (1)by striking , derivatives transaction execution facility, each place it appears; and
 (2)by striking or derivatives transaction execution facility. (s)Section 4c(e) of such Act (7 U.S.C. 6c(g)), as so redesignated by section 202(a) of this Act, is amended by striking or derivatives transaction execution facility each place it appears.
 (t)Section 4d of such Act (7 U.S.C. 6d) is amended by striking or derivatives transaction execution facility each place it appears. (u)Section 4e of such Act (7 U.S.C. 6e) is amended by striking or derivatives transaction execution facility.
 (v)Section 4f(a) of such Act (7 U.S.C. 6f(a)) is amended by striking “or registered derivatives transaction execution facility”.
 (w)Section 4f(b) of such Act (7 U.S.C. 6f(b)) is amended by striking or derivatives transaction execution facility each place it appears. (x)Section 4i of such Act (7 U.S.C. 6i) is amended by striking or derivatives transaction execution facility.
 (y)Section 4j of such Act (7 U.S.C. 6j) is amended— (1)in the heading by striking and registered derivatives transaction execution facilities;
 (2)in subsection (a), by striking and registered derivatives transaction execution facility; (3)in subsection (b), by striking or registered derivatives transaction execution facility; and
 (4)in subsection (c), by striking or registered derivatives transaction execution facility members. (z)Section 4k of such Act (7 U.S.C. 6k) is amended by striking or registered derivatives transaction execution facility.
 (aa)Section 4l of such Act (7 U.S.C. 6l) is amended by striking or derivatives transaction execution facilities each place it appears (bb)Section 4p(a) of such Act (7 U.S.C. 6p(a)) is amended by striking , or derivatives transaction execution facilities.
 (cc)Section 4p(b) of such Act (7 U.S.C. 6p(b)) is amended by striking derivatives transaction execution facility,. (dd)Section 5(e) of such Act (7 U.S.C. 7(e)) is amended—
 (1)by striking (e) and all that follows through a contract for and inserting the following:  (e)Current agricultural commoditiesA contract for; and
 (2)by striking paragraph (2). (ee)Section 5c(b) of such Act (7 U.S.C. 7a–2(b)) is amended by striking , derivatives transaction execution facility, each place it appears.
 (ff)Section 5c(f) of such Act (7 U.S.C. 7a–2(f)) is amended by striking and registered derivatives transaction execution facility. (gg)Section 5c(f)(1) of such Act (7 U.S.C. 7a–2(f)(1)) is amended by striking or registered derivatives transaction execution facility.
 (hh)Section 6 of such Act (7 U.S.C. 8) is amended— (1)in subsection (a), by striking or registered;
 (2)by striking or derivatives transaction execution facility each place it appears; and (3)by striking or registration each place it appears.
 (ii)Section 6a(a) of such Act (7 U.S.C. 10a(a)) is amended— (1)by striking or registered;
 (2)by striking or a derivatives transaction execution facility; and (3)by inserting shall before exclude the first place it appears.
 (jj)Section 6a(b) of such Act (7 U.S.C. 10a(b)) is amended— (1)by striking or registered; and
 (2)by striking or a derivatives transaction execution facility. (kk)Section 6d(1) of such Act (7 U.S.C. 13a–2(1)) is amended by striking derivatives transaction execution facility,.
				210.Elimination of obsolete references to exempt boards of trade
 (a)Section 1a(18)(A)(x) of the Commodity Exchange Act (7 U.S.C. 1a(18)(A)(x)) is amended by striking “or an exempt board of trade”.
 (b)Section 12(e)(1)(B)(i) of such Act (7 U.S.C. 16(e)(1)(B)(i)) is amended by striking “or exempt board of trade”.
				211.Elimination of completed reports
 (a)Section 23(h)(2)(C) of the Commodity Exchange Act (7 U.S.C. 26(h)(2)(C)) is amended by striking clause (iii).
 (b)Section 26 of the Futures Trading Act of 1978 (7 U.S.C. 16a) is amended by striking subsection (b) and redesignating subsection (c) as subsection (b).
				212.Miscellaneous corrections
 (a)Section 1a(12)(A)(i)(II) of the Commodity Exchange Act (7 U.S.C. 1a(12)(A)(i)(II)) is amended by adding at the end a semicolon.
 (b)Section 2(a)(1)(C)(ii)(III) of such Act (7 U.S.C. 2(a)(1)(C)(ii)(III)) is amended by moving the provision 2 ems to the right.
 (c)Section 2(a)(1)(C)(iii) of such Act (7 U.S.C. 2(a)(1)(C)(iii)) is amended by moving the provision 2 ems to the right.
 (d)Section 2(a)(1)(C)(iv) of such Act (7 U.S.C. 2(a)(1)(C)(iv)) is amended by striking under or and inserting under. (e)Section 2(a)(1)(C)(v) of such Act (7 U.S.C. 2(a)(1)(C)(v)) is amended by moving the provision 2 ems to the right.
 (f)Section 2(a)(1)(C)(v)(VI) of such Act (7 U.S.C. 2(a)(1)(C)(v)(VI)) is amended by striking III and inserting (III). (g)Section 2(c)(1) of such Act (7 U.S.C. 2(c)(1)) is amended by striking the second comma.
 (h)Section 4(c)(3)(H) of such Act (7 U.S.C. 6(c)(3)(H)) is amended by striking state and inserting State. (i)Section 4c(c) of such Act (7 U.S.C. 6c(c)) is amended to read as follows:
					
 (c)The Commission shall issue regulations to continue to permit the trading of options on contract markets under such terms and conditions that the Commission from time to time may prescribe..
 (j)Section 4d(b) of such Act (7 U.S.C. 6d(b)) is amended by striking paragraph (2) of this section and inserting subsection (a)(2). (k)Section 4f(c)(3)(A) of such Act (7 U.S.C. 6f(c)(3)(A)) is amended by striking the first comma.
 (l)Section 4f(c)(4)(A) of such Act (7 U.S.C. 6f(c)(4)(A)) is amended by striking in developing and inserting In developing. (m)Section 4f(c)(4)(B) of such Act (7 U.S.C. 6f(c)(4)(B)) is amended by striking 1817(a) and inserting 1817(a)).
 (n)Section 5 of such Act (7 U.S.C. 7) is amended by redesignating subsections (c) through (e) as subsections (b) through (d), respectively.
 (o)Section 5b of such Act (7 U.S.C. 7a–1) is amended by redesignating subsection (k) as subsection (j).
 (p)Section 5f(b)(1) of such Act (7 U.S.C. 7b–1(b)(1)) is amended by striking section 5f and inserting this section. (q)Section 6(a) of such Act (7 U.S.C. 8(a)) is amended by striking the the and inserting the.
 (r)Section 8a of such Act (7 U.S.C. 12a) is amended in each of paragraphs (2)(E) and (3)(B) by striking Investors and inserting Investor.
 (s)Section 12(b)(4) of such Act (7 U.S.C. 16(b)(4)) is amended by moving the provision 2 ems to the left.
 (t)Section 14(a)(2) of such Act (7 U.S.C. 18(a)(2)) is amended by moving the margin of the provision 2 ems to the left.
 (u)Section 17(b)(9)(D) of such Act (7 U.S.C. 21(b)(9)(D)) is amended by striking the semicolon and inserting a period.
 (v)Section 17(b)(10)(C)(ii) of such Act (7 U.S.C. 21(b)(10)(C)(ii)) is amended by striking and at the end. (w)Section 17(b)(11) of such Act (7 U.S.C. 21(b)(11)) is amended by striking the period and inserting a semicolon.
 (x)Section 17(b)(12) of such Act (7 U.S.C. 21(b)(12)) is amended— (1)by striking (A); and
 (2)by striking the period and inserting ; and. (y)Section 17(b)(13) of such Act (7 U.S.C. 21(b)(13)) is amended by striking A and inserting a.
 (z)Section 17 of such Act (7 U.S.C. 21) is amended by redesignating subsection (q), as added by section 233(5) of Public Law 97–444, and subsection (r) as subsections (r) and (s), respectively.
 (aa)Section 22(b)(3) of such Act (7 U.S.C. 25(b)(3)) is amended by striking of registered and inserting of a registered. (bb)Section 22(b)(4) of such Act (7 U.S.C. 25(b)(4)) is amended by inserting a comma after entity.
 213.Technical amendments to section 14(e)Section 14(e) of the Commodity Exchange Act (7 U.S.C. 18(e)) is amended— (1)by inserting (1) after (e);
 (2)in the 1st sentence— (A)by inserting final after Any;
 (B)by striking hereunder and inserting under this section; and (C)by striking the appellee and inserting an appellee;
 (3)in the 2nd sentence— (A)by striking Such appeal and inserting If the order requires the petitioner to pay reparation, or upholds a prior order requiring such a payment, the petition for review;
 (B)by striking appellant each place it appears and inserting petitioner; (C)by striking for the appellee, if the appellee shall prevail and inserting as set forth below;
 (4)in the 4th sentence, by striking The and inserting An; and (5)in the 5th sentence—
 (A)by inserting participates in the proceedings before the Court of Appeals through counsel and before prevails; and (B)by striking his and inserting the appellee’s; and
 (6)by adding after and below the end the following:  (2)In paragraph (1), the term appellee means a party to a proceeding before the Commission under this section in whose favor the Commission ruled in an order that is the subject of a petition for review under paragraph (1) and whose interests are adverse to those of the petitioner..
 214.Technical clarifications for retail foreign currencySection 2(c)(2) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)) is amended— (1)in subparagraph (B)—
 (A)in clause (i)(II), by redesignating item (ff) as item (ee); (B)by striking (gg) each place it appears and inserting (ee);
 (C)in clause (iii), by striking (ee), or (ff) of clause (i)(II) of this subparagraph and inserting or (dd) of clause (i)(II); and (D)in clause (iv)—
 (i)in each of subclauses (I) and (II), by striking (ee), or (ff) each place it appears and inserting or (dd); (ii)in subclause (I)(bb), by inserting , or otherwise act as a commodity trading advisor with respect to any agreement, contract, or transaction described in clause (i) before the semicolon; and
 (iii)in subclause (IV)(aa), by striking (ff) and inserting (dd); (2)in subparagraph (C)—
 (A)by striking (ee), or (ff) each place it appears and inserting or (dd); and (B)in clause (iii)—
 (i)in subclause (I)(bb), by inserting , or otherwise act as a commodity trading advisor with respect to any agreement, contract, or transaction described in clause (i) before the semicolon; and
 (ii)in subclause (IV)(aa), by striking item (aa) through (ff) and inserting items (aa) through (dd); and (3)in subparagraph (E)(ii)(I), by inserting or (C)(i)(I) after (B)(i)(I).
				215.Miscellaneous swap technical corrections
 (a)Section 6b of the Commodity Exchange Act (7 U.S.C. 13a) is amended by inserting or section 5h after sections 5 through 5c. (b)Section 8a of such Act (7 U.S.C. 12a) is amended—
 (1)in paragraph (7)(A), by inserting or swap contracts after contracts of sale; and (2)in paragraph (9), by striking futures contract and inserting contract of sale for future delivery or swap contract each place it occurs.
 (c)Section 15(b) of such Act (7 U.S.C. 19(b)) is amended by striking contract market and inserting registered entity.   November 26, 2019 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 